The Honorable Matt Blunt Missouri Secretary of State James C. Kirkpatrick State Information Center 600 West Main Street Jefferson City, MO  65101
Dear Secretary Blunt:
On June 18, 2001, you submitted to us a summary statement for HS HJR 11.  The summary statement, prepared pursuant to Section116.160, RSMo 2000, is as follows:
  Shall the Missouri Constitution be amended so that the citizens of the City of St. Louis may amend or revise their present charter to provide for and reorganize their county functions and offices, as provided in the constitution and laws of the state?
Pursuant to Section 116.160, we approve the legal content and form of the proposed statement.  Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Sincerely,
JEREMIAH W. (JAY) NIXON
Attorney General